FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARVELLOUS A. GREENE,                            No. 09-15414

               Plaintiff - Appellant,            D.C. No. 1:08-CV-00677-CRB

  v.
                                                 MEMORANDUM *
J. JONES, Lieutenant, CCI; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Charles R. Breyer, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Marvellous A. Greene, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that strip

searches conducted at California Correctional Institution (“CCI”) violated his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we vacate and

remand.

       The district court’s February 12, 2009 order of dismissal evaluates only

Greene’s original complaint, although Greene filed a first amended complaint on

June 23, 2008. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997)

(“[An] amended complaint supercedes the original, the latter being treated

thereafter as non-existent.”). Accordingly, we vacate the judgment and remand for

further proceedings.

       On remand, the district court should provide Greene leave to file a second

amended complaint, after apprising him of the deficiencies in the original and

amended complaints and the requirement that an amended complaint be complete

in and of itself. We also draw the district court’s attention to Greene’s claim that

Muslim inmates at CCI were singled-out for strip searches, whereas inmates of

other religions were not.

       Greene shall bear his own costs on appeal.

       VACATED and REMANDED.




DS/Research                                2                                    09-15414